COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CASA PALMIRA, L.P.,                            §                No. 08-18-00009-CV

                       Appellant,                §                  Appeal from the

  v.                                             §                 171st District Court

  TAYLOR CHILD CARE, L.P. A/K/A                  §             of El Paso County, Texas
  TAYLOR CHILE CARE, LIMITED,
  AND MICHAEL W. HICKS,                          §               (TC# 2015DCV1729)

                       Appellees.                §

                                                 §
                                            ORDER

       Pending before the Court is Appellees’ motion for modification of deadlines. The motion

is GRANTED.

       It is therefore ORDERED that the deadline for the trial court to file its written findings of

fact and conclusions of law with the El Paso District Clerk is extended to August 6, 2018. The El

Paso District Clerk is directed to prepare and file a supplemental clerk’s record containing the

findings of fact and conclusions of law with the Clerk of this Court on or before August 16, 2018

       IT IS SO ORDERED this 10th day of July, 2018.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.